Claimant was injured while crossing the highway. He was the driver of one of the employer’s trucks. He saw another truck belonging to his employer parked at a gas filling station and stopped on the opposite side of the highway intending to inquire if the other driver needed assistance. Before crossing the highway claimant learned there was no need for his aid but he started to cross in response to an invitation to have a drink from the other driver. The nature of the drink was not disclosed. He did not abandon his employment. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.